Case: 14-10480    Date Filed: 04/02/2015   Page: 1 of 3


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-10480
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 8:12-cv-00374-EAK-EAJ



MANUEL RODRIGUEZ,

                                                               Plaintiff-Appellant,

                                     versus

SCHOOL BOARD OF POLK COUNTY, FLORIDA,
SHARON ARNOLD,
Training & Safety Specialist, PCSB Support Services,
LUM THORNHILL, Ms. Sharon Arnold's Supervisor,

                                                           Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (April 2, 2015)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-10480     Date Filed: 04/02/2015    Page: 2 of 3


      Manuel Rodriguez appeals pro se the dismissal with prejudice of his third

amended complaint against the School Board of Polk County, Florida, and its

employees, Sharon Arnold and Lum Thornhill (collectively “the Board”). The

district court dismissed Rodriguez’s complaint for failure to state a claim. Fed. R.

Civ. P. 12(b)(6). We affirm.

      The district court did not abuse its discretion when it dismissed Rodriguez’s

third amended complaint. Rodriguez’s complaint is neither short nor plain. See

Fed. R. Civ. P. 8(a)(2). The complaint is a typical shotgun-style pleading that

consists of 93 paragraphs, some of which are repetitive, unintelligible, and replete

with legal conclusions. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974 (2007). Rodriguez’s two-count complaint also failed to provide the

School Board fair notice of its alleged wrongdoing. See id. at 555, 127 S. Ct. at

1964. In Count 1, Rodriguez alleged vaguely that the School Board engaged in

“Discriminatory Practices” in violation of “42 U.S.C. . . . § 2000e-2 [Section 703]

and seq.” because it “forg[o]t[] the laws related with the Civil Right of the

Individuals in the employee and in the training . . . [and] made the Wrong

Decision.” And in Count 2, Rodriguez alleged that the School Board committed

“other unlawful Employment Practices” in violation of “42 U.S.C. . . . 2000e-3

[Section 704] seq.” because “he . . . made contradictory charges against Plaintiff.”

The district court told Rodriguez how to comply with the Rules of Civil Procedure;


                                          2
              Case: 14-10480     Date Filed: 04/02/2015   Page: 3 of 3


urged him to consult with an attorney; and warned him that his failure to comply

would result in the dismissal of his complaint. See Moon v. Newsome, 863 F.2d
835, 837 (11th Cir. 1989). The district court did not abuse its discretion by

dismissing Rodriguez’s third amended complaint when he failed repeatedly to

amend his complaint in compliance with the rules of procedure. See McNeil v.

United States, 508 U.S. 106, 113, 113 S. Ct. 1980, 1984 (1993).

      We AFFIRM the dismissal of Rodriguez’s complaint.




                                          3